DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Jongwon Kim on 08/17/2021.
Claim 1 is amended to read: 
“A high-entropy alloy consisting of:
	Co: 3-10 at%; Cr: 3-18%; Fe: 3-50 at%; Mn: 10-20 at%; Ni: 25-45 at%; V: 3-12 at%; and unavoidable impurities.”

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
The prior art of the record does not teach or suggest a high-entropy alloy consisting of Co, Cr, Fe, Mn, Ni, and V in the compositional ranges as claimed. The closest prior art of record x High-Entropy Alloy) as applied in the action dated 05/10/2021. Karpets teaches a high-entropy alloy consisting of Co, Cr, Fe, Mn, Ni, and V, with amounts of Cr, Fe, Mn, Ni, and V falling within or close to the claimed ranges; however, the Co content in the alloy of Karpets falls substantially outside of the Co range in the amended claim 1. Further search of the prior art yielded Park et al. (US 2017/0233855). Park teaches an NiCoFeMnCr high entropy alloy with an additional element of V and individual elemental ranges similar to the claimed ranges; however, Park requires the contents of Ni, Co, Fe, Mn, and Cr in the alloy to meet a chemical formula [0014-0015]. All combinations of the compositional ranges of Ni, Co, Fe, Mn, and Cr in the amended claim 1 are excluded from the formula required by the high entropy alloy of Park. For the aforementioned reasons, the high-entropy alloy of the instant claims is seen to be nonobvious from the closest prior art of record.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
US 2008/0031769 teaches an at least 6 element high-entropy alloy including Co, Cr, Fe, and Ni, with optional additional elements of V and Mn; however, ’769 requires at 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dean Mazzola whose telephone number is (571)272-6941.  The examiner can normally be reached on Monday - Friday 8:00am to 4:00pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duane Smith can be reached on (571) 272-1166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DEAN MAZZOLA/Examiner, Art Unit 1737                                                                                                                                                                                                        
/ANTHONY J ZIMMER/Primary Examiner, Art Unit 1736